Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-20 are pending.  

Claim Interpretations
The broadest reasonable interpretation of a method (or process) claim having contingent
limitations requires only those steps that must be performed and does not include steps
that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step
B if a second condition happens. If the claimed invention may be practiced without either
the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first
condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (MPEP 2111.04). 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
in response to determining that the data storage device is capable of performing the set of computational operations 2) performing the set of computational operations on the computing device in response to determining the data storage device is not capable of performing the set of computational operations. The BRI of claim 7 only includes one outcome of the “two conditions”.  
The claims 1-6, 20 are system claims and therefore, the BRI includes the corresponding structure to be present regardless of the condition.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




This judicial exception is not integrated into a practical application. The additional limitations are data storage device that includes non-volatile memory, controller to receive offloaded operations from computing device and transmits the sets of results to the computing device, where the data storage device is hot-swappable device. Offloading to hot pluggable components including storage is well known in the art. Examiner cites two references for such well known offloading: Ahmed et al (US Patent Application Publication 20170154005) in para [0048] and Fig 10, which mentions that hot pluggable GPUs can 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a hot swapped device to perform offloaded operations amounts to no more than mere instructions to apply the exception using a routine conventional computer component. Mere instructions to apply an exception using conventional computer component cannot provide an inventive concept. The claim is not patent eligible.  

Claim 2 recites data collection via Internet, claim 3 recites establish a channel, claim 4 recites processor to perform computation, claim 5 recites storing in NVM, claim 6 whether storage has power, receiving power from device. According MPEP 2106.05, data collection via Internet, storing, generic processing are well known/generic components. The determining operations may be performed via rated information printed on the device, thus belong to abstract idea. Power receiving through another device is also a well known concept. 


Claim Objections
4.	Claims 2-3 are objected to because of the following informalities:  

Claims 2-3 recite “the processing device”, which lacks antecedent basis. Claim 1 recites “controller”, not the processing device. For further examination, it is taken that “controller” was intended.  

Claim 2 recites “the capability data to the computing device”, which should be changed with –sending the capability data to the computing device--. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Lau (US Patent Application Publication 2019/0392297), further in view of Golden (US Patent Application Publication 2009/0234983). .

For claim 1, Chen teaches the following limitations: A data storage device (130 in Fig 1A; 130 is a storage as t includes various memories), comprising: a non-volatile memory (130 has various non-volatile memories; [0027] mentions that boosting agent 130 includes memory 136, which can be a main memory; [0092] mentions that main memory can be ROM or flash; thus memory 136 includes non-volatile memory) ; a  controller (132 and 138 in Fig 1A) configured to: receive, from a computing device (110 in Fig 1A) by a data storage device (130 in Fig 1A; storage device because of memory), a request to perform a set of computational operations ([0044] 110 sends a response packet, Fig 3B shows the response packet; the packet shown in Fig 3B provides the request for offloading task; [0046] the offload processing task includes computational tasks) and a set of parameters indicated for the set of computational operations ([0042]; to offload processing tasks, data and commands are sent; commands are executed using the data; therefore, the parameters or data is sent) wherein the data storage device is hot swappable (USB is hot swappable; [0020][0031])[0035]); and wherein the controller is configured to implement a logical interface ([0043] mentions that 130 uses the standard protocols; [0046] [0032] mentions that 138 operates according to protocol standard; thus, 138 implements a logical interface); perform the set of computational operations (216 in Fig 2) in conjunction with the set of parameters ([0042]; commands are executed using the data), wherein: the set of computational operations is offloaded to the data storage device by the computing device (Fig 2); and transmit a set of results of the set of computational operations to the computing device (218 in Fig 2). 

Chen does not explicitly mention that the computational operations comprise tensor operations, although the tasks can be varieties such as graphics, network, I/O extensions, audio tasks ([0046]).  These tasks often includes the tensor operation as known in the art. Lau teaches the following limitations: Offloading tensor operations and tensor parameters wherein the parameters include a data format, data location, additional computational operation ([0044]; tensors as input or operands; instructions operate on tensors include data movement; [0066] data format). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen and Lau to offload tensor operations, since tensor operations are highly computational which may increase power consumption and associated heat in the device.  About the limitation “wherein the data storage device is a hot swappable device”, Chen teaches a USB device ([0020][0031])[0035]), although 

For claim 3, Chen [0048]-[0051] mentions about channel and sending data via channels and receiving results via channels. Chen can store the results in memory because device has memory in Fig 1A.

For claim 4, Chen has compute engine (processor in Fig 1A). Chen [0048]-[0051] mentions about channel and sending data via channels and receiving results via channels. Lau teaches data sizes for performing the operation ([0066] mentions that location of decimal point is managed by host; thus host provides the data sizes). 

For claim 6, Golden teaches USB hot plug connection as shown in Fig 5, Fig 6, which typically receives power from the host computer. [0054] mentions that external hardware is USB dongle connected to USB hot plug port via standard USB connection. Such peripherals typically draws power from the host device. 

4.	Claims 7-10, 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of . .

For claim 7, Chen teaches the following limitations: A method, comprising: determining whether a data storage device (130 in Fig 1A; storage device because of memory) coupled to a computing device (110in Fig 1A) is capable of performing a set of computational operations ([0044] 110 sends a response packet, Fig 3B shows the response packet; the packet shown in Fig 3B provides the request for offloading task; [0037] mentions about capability checking), wherein the data storage device is hot swappable (USB is hot swappable; [0020][0031])[0035]); offloading the set of computational operations to the data storage device (Fig 2 shows how the task is offloaded to boosting agent 130 from computing device 110) in response to determining that the data storage device is capable of performing the set of computational operations ([0040] mentions about offloading in response to capability matching); ([0040] mentions that another task is found when capability is not matched; thus the set is performed by the electronic device when capabilities do not match; therefore, the other task not offloaded performed by the computing device).

Chen does not explicitly mention the following limitations: executing a neural network using a controller of the data storage device



About the limitation “wherein the data storage device is a hot swappable device”, Chen teaches a USB device ([0020][0031])[0035]), although Chen, in view of Lesea does not explicitly mention about hot swappable feature. The USB devices are primarily hot swappable. Examiner cites Golden that teaches hot swappable USB connector ([0054]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of  Chen, Lesea and Golden to include an hot swappable USB since hot swappable feature provides insertion without resetting the device. This feature is user friendly and flexible. [[the offloading operation of the tensor operation is not part of BRI as discussed above]]. 

For claim 8, Chen has compute engine (processor in Fig 1A). Chen [0048]-[0051] mentions about channel and sending data via channels and receiving results via channels. 

For claim 9, offloading is not part of BRI of the claim. However, Chen [0048]-[0051] mentions about channel and sending data/parameters from computing device to boosting 

For claim 10, offloading is not part of BRI of the claim. However, Chen [0028] mentions that processor 112 integrates the offloaded tasks from GPU.  

For claim 14, Chen teaches determining resource sufficiency [0037][0040] (i.e., whether offload task is present) and offloading has been performed based on sufficiency [[0039]-[0040]. 

For claim 15, Chen teaches determining resource sufficiency [0037][0040] and offloading has been performed based on sufficiency [[0039]-[0040]. [0040] mentions that another task is found when capability is not matched; thus the set is performed by the electronic device when capabilities do not match. 

For claim 18, cited art does not mention any card. However cards are well known in the art. The USB device can be a card. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use a card in the storage device, since card is faster and user convenient. 

For claim 19, Golden teaches USB hot plug connection as shown in Fig 5, Fig 6, which typically receives power from the host computer. [0054] mentions that external hardware . 

5.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Lau (US Patent Application Publication 20190392297), further in view of Golden (US Patent Application Publication 2009/0234983), further in view of Kumar (US Patent Application Publication 2018/0039519). 

For claim 2, Chen teaches capabiility query message and transmitting capability data ([0037]), however Chen, Lau, Golden does not explciitly mention that the capability information includes type of operation. Kumar teaches sending type of operation as capability data ([0079]-[0081]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kumar into Chen, in view of Lau, in view of Golden to send types of operation as capability information so that processing device does not offload a non-supporting task.

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Lau (US Patent Application Publication 2019/0392297), further in view of Golden (US Patent Application Publication 2009/0234983), in view of Zimmer (US Patent 8862862). 

. 

7.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Lesea (US Patent Application Publication 20190096813), further in view of Golden (US Patent Application Publication 2009/0234983), in view of Zimmer (US Patent 8862862)

For claim 11, Chen, Lesea or Golden does not mention sending locations. Zimmer teaches the results are location (Fig 5, shared memory; lines 50-51 of col 9). It would have been obvious to one ordinary skill before the effective filing date to send locations since this simplifies sending operations. Both Chen and Golden teaches that the device processing the offloaded task is a USB device, whose contents are typically available from the host device. Therefore, the results can only send the locations where the results are stored. This minimizes exchange of data. 

8.	Claims 12-13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Lesea (US Patent . 

For claim 12, Chen teaches detecting connection, capability information including computational information ([0037]-[0039]). Chen teaches capability query message and transmitting capability data ([0037]), however does not explciitly mention that the capability information includes type of operation. Kumar teaches sending type of operation as capability data ([0079]-[0081]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kumar into Chen, in view of Lesea, in view of Golden to send types of operation as capability information so that processing device does not offload a non-supporting task. 

For claim 13, Chen teaches capability information including computational information ([0037]-[0039]). Chen teaches capability query message and transmitting capability data ([0037]), however does not explciitly mention whether the capability information includes type of operation. Kumar teaches sending type of operation as capability data ([0079]-[0081]), which includes determining whether computational operations is included in capability data. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kumar into Chen, in view of Lesea, in view of Golden to send types of operation as capability information so that processing device does not offload a non-supporting task. 

. 

9.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 20170371829), in view of Lau (US Patent Application Publication 2019/0392297), in view of Golden (US Patent Application Publication 2009/0234983). .

For claim 20, Chen teaches the following limitations: An apparatus, comprising: a processing device configured to: determine whether a data storage device (130 in Fig 1A; storage device because of memory) coupled to a computing device (110in Fig 1A) is capable of performing a set of computational operations ([0044] 110 sends a response packet, Fig 3B shows the response packet; the packet shown in Fig 3B provides the request for offloading task; [0037] mentions about capability checking), wherein the data storage device is hot swappable (USB is hot swappable; [0020][0031])[0035]); offload the set of computational operations to the data storage device (Fig 2 shows how the task is offloaded to boosting agent 130 from computing device 110) in response to determining that the data storage device is capable of performing the set of computational operations ([0040] mentions about offloading in response to capability matching); wherein a set of parameters are indicated for the set of computational operations ([0042]; to offload processing tasks, data and commands are sent; , wherein the set of computational operations are performed in conjunction with the set of parameters  ([0042]; commands are executed using the data) ([0040] mentions that another task is found when capability is not matched; thus the set is performed by the electronic device when capabilities do not match).and store one or more results of the computational operations to the data storage device ((218 in Fig 2; [0042] mentions that task result is sent via communication channel using protocols; this requires storing data in data storage device).  

Chen does not explicitly mention that the computational operations comprise tensor operations, although the tasks can be varieties such as graphics, network, I/O extensions, audio tasks ([0046]).  These tasks often includes the tensor operation as known in the art. Lau teaches the following limitations: Offloading tensor operations and tensor parameters wherein the parameters include a data format, data location, additional computational operation ([0044]; tensors as input or operands; instructions operate on tensors include data movement; [0066] data format). 

About the limitation “wherein the data storage device is a hot swappable device”, Chen teaches a USB device ([0020][0031])[0035]), although Chen, does not explicitly mention about hot swappable feature. The USB devices are primarily hot swappable. Examiner cites Golden that teaches hot swappable USB connector ([0054]). It would have been 

Response to Arguments
11.	Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that Chen does not teach a set of parameters indicated for the set of computational operations, Golden does not teach that the device is hot swappable, Lau does not teach the set of operations comprise one or more tensor operations and the set of parameters comprise tensor parameters such as data format. 

Examiner disagrees. Chen teaches receiving parameters and performing the operation in conjunction with the parameters ([0041]-[0042] and [0044]; data and commands are sent; commands are executed using the data); Golden teaches hot swappable device ([0054] – hot plug detection) and Lau teaches set of operations comprise one or more tensor operations and the set of parameters comprise tensor parameters such as data format ([0044] host sends tensor operation to DLH; [0044]; tensors as input or operands; instructions operate on tensors include data movement; [0066] data format). 

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186